Citation Nr: 1124035	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for bilateral above-the-knee amputations due to treatment by the Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bilateral above-the-knee amputations.  This matter was previously before the Board in December 2009, at which time it was remanded for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a left above-the-knee amputation in April 1996, and a right above-the knee amputation in April 2001 at the Providence, Rhode Island VA Medical Center.  These claims were filed in 2005 or later.

The Veteran's representative argues the VA should have obtained any quality-assurance records that exist in this case.  A recent opinion of the VA Office of General Counsel is relevant to this claim.  The opinion noted that in Hood v. Shinseki, 23 Vet. App. 295 (2009), the United States Court of Appeals for Veterans Claims held, in part, the Board should consider whether it may review quality-assurance records in order to determine if VA has complied with the statutory and regulatory provisions governing the confidentiality of quality assurance activities.  Id.  The General Counsel opinion concluded that 38 U.S.C.A. § 5103A (West 2002) required the RO and the Board to make reasonable efforts to request from the Veterans Health Administration (VHA) any quality-assurance records or documents that are relevant to a claim.  If VHA denied access to the records and documents on the basis they were protected under 38 U.S.C.A. § 5705(a) (West 2002), this could be appealed to the Office of General Counsel under 38 C.F.R. § 17.506 (2010).  See VAOPGCPREC 1-2011.  It was noted that it was possible that the records, if they existed, could be reviewed by appropriate personnel and it might be determined that they were not privileged and could be used in entering a decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any quality-assurance records relevant to the Veteran's claim from the appropriate authority at VHA.  A determination should be made as to whether any appropriate records exist.  If not, that should be noted.  If so, appropriate authority should enter a determination as to whether or not they are privileged or whether they might be released for use in adjudication.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


